Opinion by
Green, C.:
This was an action brought by Daniel J. Yadon against W. H. Mackey, jr., to recover the value of two horses, which the latter as sheriff had levied upon and sold, under an execution issued against Thomas H. Yadon.
The jury returned a verdict in favor of the defendant. The plaintiff in error brings the case to this court upon the one assignment of error, that the verdict is not supported by the evidence.
We are asked to read the entire record concerning the evidence, which we have done. The claimant of the property was the son of the judgment debtor. The father and son testified as to the son’s ownership of the property. One appeared personally in court, and the other gave his evidence in the form of a deposition. It was shown that the father *631mortgaged the property without disclosing the title of the son. We cannot tell just what testimony influenced the jury to return a verdict in favor of the defendant; neither can we say that the verdict has no evidence to support it. The jury may have concluded that the continued acts of ownership over the property by the father had greater weight than the statements of the witnesses as to the title. The verdict received the approval of the trial court, and we cannot say that the same is unsupported.
We recommend an affirmance of the judgment of the district court.
By the Court: It is so ordered.
All the Justices concurring.